 Case 4:20-cv-00669-SDJ Document 35 Filed 04/12/21 Page 1 of 2 PageID #: 499




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                SHERMAN DIVISION

KACY FLANAGAN AND JOHNNY                           §
FLANAGAN, AS NEXT FRIENDS OF                       §
JANE DOE, a Minor,                                 §
           Plaintiffs,                             §
                                                   §
                v.                                 §                 CASE NO: 4:20-cv-00669-SDJ
                                                   §
PLANO INDEPENDENT SCHOOL                           §
DISTRICT,                                          §
          Defendant.                               §

                          PLAINTIFFS’ NOTICE OF SETTLEMENT

       Plaintiffs Kacy Flanagan and Johnny Flanagan, as Next Friends of Jane Doe, a Minor

(“Plaintiffs”) file this Notice of Settlement and respectfully state to the Court as follows:

       1.      Plaintiffs and Defendant have reached a settlement agreement in principle relative

to all claims and defenses asserted by the parties in this action.

       2.      The proposed settlement is subject to approval by the Plano ISD Board of Trustees,

which is expected to consider same on or about April 20, 2021. If the proposed settlement is

approved, the parties expect to finalize same no later than May 31, 2021.

       3.      The parties will keep the court apprised of any developments in this matter which

may arise between the filing of this Notice and dismissal of Plaintiffs’ claims.




PLAINTIFFS’ NOTICE OF SETTLEMENT                                                           PAGE 1 OF 2
 Case 4:20-cv-00669-SDJ Document 35 Filed 04/12/21 Page 2 of 2 PageID #: 500




                                           Respectfully submitted,


                                           By: ____________________________
                                               Samuel H. Johnson
                                               State Bar No. 24065507
                                               JOHNSON & SPARKS PLLC
                                               7161 Bishop Road, Suite 220
                                               Plano, Texas 75024
                                               972.918.5274 (phone/fax)
                                               sam@johnsonsparks.com
                                               Attorney for Plaintiffs



                                   CERTIFICATE OF SERVICE

        I hereby certify that on April 12, 2021, a copy of the above and foregoing was filed
electronically with the Clerk of Court using the CM/ECF system. Notice of this filing has been
forwarded to all parties, by and through their attorneys of record by operation of the Court’s
electronic filing system.

                                     Charles J. Crawford
                                   State Bar No. 05018900
                               ccrawford@abernathy-law.com
                                   Counsel for Defendant


                                               ____________________________
                                               Samuel H. Johnson




PLAINTIFFS’ NOTICE OF SETTLEMENT                                                   PAGE 2 OF 2
